UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6951


WILMER JEROME KNIGHT,

                Plaintiff – Appellant,

          v.

OFFICER SHEPPHERD; OFFICER PARKS,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:14-cv-00687-GEC-RSB)


Submitted:   November 13, 2015            Decided:   January 6, 2016


Before MOTZ, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wilmer Jerome Knight, Appellant Pro Se. Nancy Hull Davidson,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wilmer    Jerome      Knight    appeals    the   district       court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                             We

have     reviewed      the    record     and     find     no     reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Knight v. Sheppherd, No. 7:14-cv-00687-GEC-RSB (W.D. Va.

May 22, 2015).         We deny Knight’s motions for reconsideration, to

vacate,    for    judgment      and     for    appointment        of   counsel,     and

dispense    with       oral    argument       because     the    facts    and     legal

contentions      are    adequately     presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                          2